Appellate Case: 21-1375     Document: 010110735777       Date Filed: 09/08/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         September 8, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JOHNNY LICERIO,

        Plaintiff - Appellant,

  v.                                                           No. 21-1375
                                                  (D.C. No. 1:20-CV-00681-WJM-STV)
  OFFICER R. LAMB; OFFICER TEIGEN;                              (D. Colo.)
  DOCTOR MATTHEW DELIERE; JANE
  DOE, Doctor with Tri County Urgent Care;
  JANE DOE, Radiologist with Tri County
  Urgent Care; PARKER ADVENTIST
  HOSPITAL; JANE DOE, Officer with
  Arapahoe County Sheriff’s Office;
  OFFICER BEATY; CHIEF JARED
  ROWLISON; JOHN DOE, Officer with
  Arapahoe County Sheriff’s Office; JOHN
  DOE, Nurse with Arapahoe County
  Sheriff’s Office; JOHN DOE, Psychiatrist
  with Denver Health; JOHN DOE, Medical
  Provider with the Arapahoe County
  Sheriff’s Office; JOHN DOE, Someone
  with Tri County Urgent Care; JOHN DOE,
  Someone with the Arapahoe County
  Detention Facility; KATIE TELFER,
  Public Defender,

        Defendants - Appellees.
                       _________________________________

                                 ORDER AND JUDGMENT*

       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1375    Document: 010110735777        Date Filed: 09/08/2022       Page: 2



                          _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

       Johnny Licerio, proceeding pro se, appeals from the district court’s dismissal

 of his Third Amended Complaint. Exercising jurisdiction under 28 U.S.C. § 1291,

 we affirm based on our firm-waiver rule.

                                   BACKGROUND

       Mr. Licerio is confined to the Colorado Mental Health Institute at Pueblo

 (CMHIP). His claims, however, do not concern his treatment at CMHIP. Rather,

 they arise out of an earlier attack on Mr. Licerio by other inmates while he was a

 pretrial detainee at the Arapahoe County Detention Facility (ACDF). Broadly

 summarized, Mr. Licerio alleges that officers at ACDF facilitated and encouraged the

 attack, including engineering his placement in a particular pod and providing the

 inmates with information about him. He further alleges that medical personnel

 denied him adequate treatment after the attack, both at ACDF and at a local hospital.

       Mr. Licerio’s Third Amended Complaint set forth 14 claims against seven

 named defendants and 10 Doe defendants. Mr. Licerio made eight claims under

 42 U.S.C. § 1983, alleging violations of his constitutional rights; two claims under

 42 U.S.C. § 1985(3), alleging conspiracies to violate his civil rights; two claims

 under the Emergency Medical Treatment and Active Labor Act, 42 U.S.C. § 1395dd;

 and two claims under state law.




                                            2
Appellate Case: 21-1375    Document: 010110735777         Date Filed: 09/08/2022    Page: 3



       Several defendants moved to dismiss the claims against them. Concluding that

 the Third Amended Complaint failed to state a claim upon which relief could be

 granted, the magistrate judge recommended that the district court dismiss all of

 Mr. Licerio’s claims under Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C.

 § 1915(e)(2)(B)(ii). The magistrate judge’s report and recommendation notified

 Mr. Licerio that he had 14 days to file written objections to the recommendation,

 see Fed. R. Civ. P. 72(b)(2), and that a failure to file timely objections may result in a

 waiver of the right to appeal.

       The report and recommendation was filed on July 15, 2021. Because he was

 served by mail, Mr. Licerio had three additional days to file his objections. See Fed.

 R. Civ. P. 6(d). The extended deadline was August 1, a Sunday, so his filing

 deadline became Monday, August 2. See Fed. R. Civ. P. 6(a)(1)(C). The district

 court, however, did not receive the objections until August 6. Although the district

 court considered the objections, ultimately it adopted the report and recommendation

 and dismissed the Third Amended Complaint with prejudice.

       Mr. Licerio filed a timely notice of appeal.

                                      DISCUSSION

       Generally we review dismissals under Rule 12(b)(6) and § 1915(e) de novo.

 See Garcia v. Lemaster, 439 F.3d 1215, 1217 (10th Cir. 2006). But in this case,

 Mr. Licerio waived his right to appellate review by failing to file timely and specific

 objections to the magistrate judge’s report and recommendation.



                                             3
Appellate Case: 21-1375    Document: 010110735777         Date Filed: 09/08/2022        Page: 4



       “This court has adopted a firm waiver rule under which a party who fails to

 make a timely objection to the magistrate judge's findings and recommendations

 waives appellate review of both factual and legal questions.” Morales-Fernandez v.

 INS, 418 F.3d 1116, 1119 (10th Cir. 2005). We do not apply this rule, however,

 “when (1) a pro se litigant has not been informed of the time period for objecting and

 the consequences of failing to object, or when (2) the interests of justice require

 review.” Id. (internal quotation marks omitted). Noting Mr. Licerio’s failure to file

 timely objections, this court issued an Order to Show Cause why the firm-waiver rule

 should not apply, to which Mr. Licerio responded.1

       Mr. Licerio does not claim the magistrate judge’s order omitted the required

 notice. Rather, he claims his objections were timely by invoking the prison-mailbox

 rule. Under this rule, “an inmate who places a federal [court filing] in the prison’s

 internal mail system will be treated as having ‘filed’ that [document] on the date it is

 given to prison authorities for mailing to the court.” Price v. Philpot, 420 F.3d 1158,

 1165 (10th Cir. 2005). The rule carries specific requirements:

       [A]n inmate must establish timely filing under the mailbox rule by either
       (1) alleging and proving that he or she made timely use of the prison’s legal
       mail system if a satisfactory system is available, or (2) if a legal system is
       not available, then by timely use of the prison’s regular mail system in
       combination with a notarized statement or a declaration under penalty of


       1
         Although the district court chose to consider the objections, this court still
 may apply the firm-waiver rule. See Vega v. Suthers, 195 F.3d 573, 580 (10th Cir.
 1999) (“[A] district court's decision to review [a report and recommendation]
 de novo, despite the lack of an appropriate objection, does not, standing alone,
 preclude application of the waiver rule.”).

                                             4
Appellate Case: 21-1375     Document: 010110735777        Date Filed: 09/08/2022       Page: 5



       perjury of the date on which the documents were given to prison authorities
       and attesting that postage was prepaid.
 Id. at 1166.2 It is the inmate’s burden to show compliance with the requirements of

 the prison-mailbox rule. See id.

       Mr. Licerio’s response states, under penalty of perjury, that at the time, he was

 not aware of the requirements for satisfying the prison-mailbox rule, but that he

 deposited his objections into CMHIP’s mailbox on July 28, 2021. Citing Federal

 Rule of Appellate Procedure 4(c)(1)(B), which allows us to exercise our discretion to

 permit the later filing of a declaration that an inmate timely deposited a notice of

 appeal in institutional mail, he asks us to accept his response as a late-filed

 declaration of compliance with the mailbox rule.

        Mr. Licerio’s certificate of service for his objections does not satisfy the

 prison-mailbox rule. Nor does his response to this court’s show-cause order.

 Although the response is made under penalty of perjury and states the date he

 deposited his objections into CMHIP’s mail system, it does not state that postage was

 prepaid. Thus, it is inadequate. See United States v. Smith, 182 F.3d 733, 734 n.1

 (10th Cir. 1999) (refusing to grant a pro se prisoner benefit of the prison-mailbox rule

 because his filing “did not, as required, state that first-class postage has been


       2
         Price addressed the filing of a complaint under 42 U.S.C. § 1983.
 See 420 F.3d at 1165. But because of the “clear desire for across-the-board
 consistency, and the obvious practical reasons for imposing a uniform rule to all
 inmate filings,” Price “appl[ied] the same requirements to Price’s § 1983 complaint
 that we have applied to other inmate filings with the benefit of a mailbox rule in . . .
 other contexts.” Id. We do the same here, applying the same requirements to
 objections as we would to other inmate filings.
                                             5
Appellate Case: 21-1375     Document: 010110735777         Date Filed: 09/08/2022     Page: 6



 prepaid” (internal quotation marks omitted)). Because Mr. Licerio failed to show

 compliance with the prison-mailbox rule, his objections were filed when the district

 court received them on August 6, 2021, see Price, 420 F.3d at 1167, and therefore

 they were untimely.

        Moreover, even if the objections had been timely, a party’s objections to a

 magistrate judge’s recommendation regarding a dispositive motion must be

 “specific.” Fed. R. Civ. P. 72(b)(2); see also United States v. 2121 E. 30th St.,

 73 F.3d 1057, 1060 (10th Cir. 1996) (requiring an objection to be “sufficiently

 specific to focus the district court’s attention on the factual and legal issues that are

 truly in dispute”). As the district court recognized, several of Mr. Licerio’s

 objections were not sufficiently specific.

        Mr. Licerio’s response also sets forth additional facts that he would like to

 present to the district court in support of his claims. He does not identify any reason,

 however, why he could not have included those facts in the Third Amended

 Complaint. Further, he does not identify any other factors that would invoke the

 interests-of-justice exception.

        Because Mr. Licerio waived appellate review of the dismissal of his Third

 Amended Complaint, we will not review his arguments regarding the sufficiency of

 the complaint. His additional arguments challenging the district court’s denial of

 injunctive relief and requesting appointment of counsel on remand are moot.




                                              6
Appellate Case: 21-1375    Document: 010110735777       Date Filed: 09/08/2022   Page: 7



                                    CONCLUSION

       We grant Mr. Licerio’s motion to proceed without prepayment of fees and

 costs, and we affirm the district court’s judgment.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                            7